         Case 1:20-cv-01152-JFR-KK Document 4 Filed 11/10/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

JOSEPH KONGWA,

               Plaintiff,

v.                                                                     No. 1:20-cv-01152-KK

ENTERPRISE SOLUTIONS, INC., and
SARAH FAULKNER,

               Defendants.

                    MEMORANDUM OPINION AND ORDER
           GRANTING MOTION TO PROCEED IN FORMA PAUPERIS AND
                   FOR SERVICE OF NOTICE AND WAIVER

       THIS MATTER comes before the Court on Plaintiff’s Application to Proceed in District

Court without Prepaying Fees or Costs, Doc. 2, filed November 5, 2020.

Application to Proceed In Forma Pauperis

       The statute for proceedings in forma pauperis, 28 U.S.C. § 1915(a), provides that the Court

may authorize the commencement of any suit without prepayment of fees by a person who submits

an affidavit that includes a statement of all assets the person possesses and that the person is unable

to pay such fees.

       When a district court receives an application for leave to proceed in forma pauperis,
       it should examine the papers and determine if the requirements of
       [28 U.S.C.] § 1915(a) are satisfied. If they are, leave should be granted. Thereafter,
       if the court finds that the allegations of poverty are untrue or that the action is
       frivolous or malicious, it may dismiss the case[.]

Menefee v. Werholtz, 368 Fed.Appx. 879, 884 (10th Cir. 2010) (citing Ragan v. Cox, 305 F.2d 58,

60 (10th Cir. 1962). “[A]n application to proceed in forma pauperis should be evaluated in light

of the applicant's present financial status.” Scherer v. Kansas, 263 Fed.Appx. 667, 669 (10th Cir.

2008) (citing Holmes v. Hardy, 852 F.2d 151, 153 (5th Cir.1988)). “The statute [allowing a litigant
         Case 1:20-cv-01152-JFR-KK Document 4 Filed 11/10/20 Page 2 of 2




to proceed in forma pauperis] was intended for the benefit of those too poor to pay or give security

for costs....”   See Adkins v. E.I. DuPont de Nemours & Co., 335 U.S. 331, 344 (1948). While a

litigant need not be “absolutely destitute,” “an affidavit is sufficient which states that one cannot

because of his poverty pay or give security for the costs and still be able to provide himself and

dependents with the necessities of life.” Id. at 339.

        Plaintiff signed an affidavit declaring that he is unable to pay the costs of these proceedings

and stated: (i) Plaintiff has been unemployed since March 23, 2020; (ii) his expected income next

month is $0.00; (iii) his average monthly expenses total $1,055.00; and (iv) Plaintiff has $1,200.00

in cash and $1,200.00 in a bank account. The Court grants Plaintiff’s Application because he

signed an affidavit declaring that he is unable to pay the costs of these proceedings and because

his monthly income is $0.00.

Service on Defendants

        Plaintiff is proceeding in forma pauperis pursuant to 28 U.S.C. § 1915 which provides that

the “officers of the court shall issue and serve all process, and perform all duties in [proceedings

in forma pauperis]”). 28 U.S.C. § 1915(d). The Court will not order service at this time because

Plaintiff has not provided the Defendants' addresses. The Court will order service if Plaintiff files

a motion for service which includes the address of each Defendant.

        IT IS ORDERED that Plaintiff’s Application to Proceed in District Court without

Prepaying Fees or Costs, Doc. 2, filed November 5, 2020, is GRANTED.



                                               _____________________________________
                                               KIRTAN KHALSA
                                               UNITED STATES MAGISTRATE JUDGE




                                                  2
